                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                       ***
                 7     COMPAGNIE MARITIME MARFRET,                              Case No. 2:16-CV-1211 JCM (BNW)
                 8                                             Plaintiff(s),                   ORDER
                 9             v.
               10      NATURAL WATERS, INC., et al.,
               11                                            Defendant(s).
               12
               13             Presently before the court is Plaintiff Compagnie Maritime Marfret’s (“plaintiff”) motion
               14     for default judgment against defendant Samuel Rowe (“Rowe”). (ECF No. 46). Defendant has
               15     not filed a response, and the time to do so has passed.
               16     I.      Background
               17             Plaintiff is a steamship company that operates vessels dealing in “worldwide trade.” (ECF
               18     No. 1). In April 2016, one of plaintiff’s vessels was about to transit the Panama Canal. Id.
               19     According to plaintiff, steamship companies hire local agents in Panama to facilitate the payment
               20     of canal dues. Id. Accordingly, plaintiff contacted a company called CB Fenton Co. S.A.
               21     (“Fenton”) to act as its agent for the trip. Id.
               22             Plaintiff alleges that defendants Rowe and Larry Lucas (“Lucas”), the owners and operators
               23     of defendant Natural Waters, Inc. (“Natural Waters”) (collectively, “defendants”), surreptitiously
               24     monitored the email traffic between plaintiff and Fenton detailing the transfer of funds to pay the
               25     canal dues. Id. Allegedly, just before plaintiff was about to make the payment to Fenton, plaintiff
               26     received an email which “appeared to come from Fenton” advising that it had changed its account
               27     information and the canal dues in the amount of “$225,325.12 should be sent to their alternative
               28     account in the United States at Bank of America.” Id.

James C. Mahan
U.S. District Judge
                1               Plaintiff alleges that this email communication came from defendants, posing as Fenton,
                2     which induced it to wire the $225,325.12 in canal dues to Natural Waters’ account at Bank of
                3     America. Id. Thereafter, when plaintiff realized that defendants’ email communication was
                4     illegitimate, it attempted to cancel the wire payment through its bank and through Bank of
                5     America. Id. However, Bank of America informed plaintiff that it could not reverse the wire
                6     payment. Id.
                7               Accordingly, plaintiff filed the instant suit against defendants on May 31, 2016. Id.
                8     Plaintiff asserts three causes of action against defendants: (1) fraudulent misrepresentation; (2)
                9     conversion; and (3) replevin/claim and delivery. Id. After plaintiff filed the instant action, on June
              10      28, 2016, defendants returned $141,000.00 to plaintiff. Id. Accordingly, defendants allegedly
              11      retain $84,325.12 of the wrongfully acquired funds. Id.
              12                The instant motion is plaintiff’s second motion for default judgment against Rowe. See
              13      (ECF No. 15). Plaintiff filed its first motion for default judgment against defendants on November
              14      11, 2016. Id. Before the court ruled on the motion for default judgment, Rowe filed a motion to
              15      set aside clerk’s entry of default on December 7, 2016. (ECF No. 21).
              16                Thereafter, the court granted plaintiff’s motion for default judgment as to Lucas and
              17      Natural Waters for their failure to appear in this action. (ECF No. 35). However, the court granted
              18      Rowe’s motion to set aside clerk’s entry of default and denied plaintiff’s motion for default
              19      judgment as to Rowe, accordingly. Id.
              20                In its order, the court found that Rowe had “identified a plausible defense in this case,”
              21      which the Ninth Circuit has deemed a sufficient reason to set aside clerk’s entry of default. Id.
              22      (citing United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir.
              23      2010)). In light of Rowe’s asserted defense and the Ninth Circuit’s well-established precedent that

              24      cases should be adjudicated on the merits whenever possible, the court found good cause to set
              25      aside clerk’s entry of default against Rowe. Id. (citing Falk v. Allen, 739 F.2d 461, 463 (9th Cir.
              26      1984)).
              27                Now, plaintiff brings its second motion for default judgment against Rowe for his
              28      continued failure to defend against this action. (ECF No. 46).

James C. Mahan
U.S. District Judge                                                    -2-
                1     II.    Legal Standard
                2            Obtaining a default judgment is a two-step process. Eitel v. McCool, 782 F.2d 1470, 1471
                3     (9th Cir. 1986). First, “[w]hen a party against whom a judgment for affirmative relief is sought
                4     has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the
                5     clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Federal Rule of Civil Procedure
                6     55(b)(2) provides that “a court may enter a default judgment after the party seeking default applies
                7     to the clerk of the court as required by subsection (a) of this rule.”
                8            The choice whether to enter a default judgment lies within the discretion of the court.
                9     Aldabe v. Aldabe, 616 F.3d 1089, 1092 (9th Cir. 1980). In the determination of whether to grant
              10      a default judgment, the court should consider the seven factors set forth in Eitel: (1) the possibility
              11      of prejudice to plaintiff if default judgment is not entered; (2) the merits of the claims; (3) the
              12      sufficiency of the complaint; (4) the amount of money at stake; (5) the possibility of a dispute
              13      concerning material facts; (6) whether default was due to excusable neglect; and (7) the policy
              14      favoring a decision on the merits. 782 F.2d at 1471–72. In applying the Eitel factors, “the factual
              15      allegations of the complaint, except those relating to the amount of damages, will be taken as true.”
              16      Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977); see also Fed. R. Civ. P. 8(d).
              17      III.   Discussion
              18             As a preliminary matter, plaintiff’s motion requests an award of fees and costs in addition
              19      to default judgment in the amount of $84,325.12 against Rowe. (ECF No. 46). The court finds
              20      that plaintiff has not sufficiently addressed the required LR 54-14 factors and will therefore defer
              21      consideration of an award of attorneys’ fees until an appropriate motion is filed. See LR 54-14(b).
              22      The court will now address whether plaintiff is entitled to default judgment against Rowe.
              23             After considering the Eitel factors, the court finds good cause to grant plaintiff’s motion
              24      for default judgment. Plaintiff will be prejudiced if default judgment is not entered, as plaintiff
              25      will be left without any legal remedy to recover the stolen funds from Rowe. See Eitel, 782 F.2d
              26      at 1471–72. Further, there is no possibility of a dispute concerning the material facts of this case,
              27      as Rowe had failed to file an answer to plaintiff’s complaint and there is no indication in the record
              28      that Rowe’s continued default is due to excusable neglect. See id.

James C. Mahan
U.S. District Judge                                                    -3-
                1            Moreover, defendants have admitted wrongdoing by returning a portion of the money they
                2     stole from plaintiff and the court has already entered default judgment against Lucas and Natural
                3     Waters. (ECF No. 35). Therefore, the Eitel factors dealing with the merits of the claims and the
                4     sufficiency of the complaint weigh in favor of plaintiff.
                5            In light of the foregoing, the court will enter default judgment in the amount of $84,325.12
                6     in favor of plaintiff and against Rowe.
                7     IV.    Conclusion
                8            Accordingly,
                9            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
              10      default judgment (ECF No. 46) be, and the same hereby is, GRANTED.
              11             IT IS FURTHER ORDERED that the clerk of court shall enter default judgment in favor
              12      of plaintiff and against Rowe in the amount of $84,325.12 and close the case, accordingly.
              13             DATED July 30, 2019.
              14                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -4-
